After Remand from the Supreme Court

MONROE, Judge.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Dunlop Tire Corp., 706 So.2d 729 (Ala.1997). In compliance with the Supreme Court’s opinion, that portion of the judgment of the trial court awarding Dunlop a set off against Pitts’s workers’ compensation award pursuant to § 26—5—57(e)(1), Ala.Code 1975, is affirmed.
AFFIRMED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.